 


114 HR 4849 IH: Food and Nutrition Reform, Responsibility, and Accountability Act of 2016
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 2d Session 
H. R. 4849 
IN THE HOUSE OF REPRESENTATIVES 
 
March 23, 2016 
Mr. Chabot introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To amend the Food and Nutrition Act of 2008 to reform the work requirements for able-bodied adults without dependents; and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Food and Nutrition Reform, Responsibility, and Accountability Act of 2016.  2.Enhanced work requirement for certain adultsSection 6(o) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended— 
(1)in paragraph (2) by striking 3 months (consecutive or otherwise) and inserting 1 month, and  (2)in paragraph (6)(A)(ii)(IV) by striking 3 months and inserting 1 month.  
3.Age modification of exemption from work requirementSection 6(o)(3)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)(3)(A)) is amended to read as follows:  (A) (i)is less than 18 years of age;  
(ii)is more than 50 years of age in a household that includes an individual less than 18 years of age; or  (iii)is more than 63 years of age;.  
4.Termination of State waiver authoritySection 6(o)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)(4)) is amended by adding at the end the following:  (C)TerminationSubparagraph (A) shall not apply with respect to any fiscal year that begins after the effective date of this subparagraph..  
5.Reduction in State exemption authoritySection 6(o)(6) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)(6)) is amended— (1)in the heading by striking 15-percent and inserting 5-percent, and  
(2)in subparagraph (D) by striking 15 percent and inserting 5 percent.  6.Expungement of unused supplemental nutrition assistance program benefitsSection 11 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020), as amended by section 4015, is amended by adding at the end the following: 
 
(w)Expungement of unused beneftisThe State agency shall expunge from the EBT account of the household benefits that are not used before the expiration of the 90-day period beginning on the date such benefits are posted to such account..  7.Expungement of dormant supplemental nutrition assistance accountsSection 11 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020), as amended by section 4015, is amended by adding at the end the following: 
 
(w)Expungement of benefits in dormant EBT accountThe State agency shall expunge from an EBT account that has not been accessed for a 3-month period all of the benefits that are posted to such account during such period..  8.State workfare program requirement for participation in the supplemental nutrition assistance programSection 20(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2029(a)) is amended by inserting for not less than 6 hours per week after perform work, the second place it appears.  
9.Effective date This Act and the amendments made by this Act shall take effect on the first day of the first month that begins more than 1 year after the date of the enactment of this Act.   